Citation Nr: 1601144	
Decision Date: 01/12/16    Archive Date: 01/21/16

DOCKET NO.  14-16 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD), anxiety disorder, and major depressive disorder (MDD).  


REPRESENTATION

Appellant represented by:	Margaret Matthews, agent 


ATTORNEY FOR THE BOARD

N. Missouri, Associate Counsel





INTRODUCTION

The Veteran served on active duty from November 2004 to August 2007, with subsequent service in the United States Army Reserve in the Reserve Officer Training Corps (ROTC).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

The Board has reviewed the Veteran's physical claims file and records on Virtual VA and VBMS to insure a total review of the evidence. 

The United States Court of Appeals for Veterans Claims (the Court) addressed the scope of a claim in regard to a claimed disability in Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In Clemons, the Court held that, in determining the scope of a claim, the Board must consider the Veteran's description of the claim; symptoms described; and the information submitted or developed in support of the claim.  Id. at 5.  The Veteran has been provided with diagnoses for various psychiatric disorders by treatment providers and VA examiners.  In light of the Court's decision in Clemons, the Board has recharacterized the issue on appeal as entitlement to service connection for an acquired psychiatric disorder, to include PTSD, anxiety disorder, and MDD.  This will provide the most favorable review of the Veteran's claim in keeping with the Court's holding in Clemons.  

In March 2013, the Veteran submitted a motion for advancement on the docket based on severe financial hardship.  The record demonstrates that the Veteran is homeless, unemployed, and without other means of meeting his debts.  The motion is therefore granted.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c); 38 U.S.C.A. § 7107(a)(2) (West 2014).




FINDING OF FACT

The Veteran's current anxiety disorder is causally related to service; the Veteran's current major depressive disorder (MDD) at least as likely as not resulted from his anxiety disorder.


CONCLUSION OF LAW

The criteria for service connection for anxiety disorder and MDD have been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304(f) (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

A predecisional letter, sent in February 2011, advised the Veteran what the evidence must show for service connection, including the elements of a claim, the evidence the Veteran was expected to provide, and the evidence VA would seek to obtain. The letter further informed the Veteran of how VA determines a disability rating and effective date, should service connection be awarded.  Thus, the duty to notify has been satisfied with regard to the claim.  See Dingess/Hartman, 19 Vet. App. 473.

VA has also fulfilled its duty to assist the Veteran. VA treatment records, personnel records, and service treatment records (STRs) from the Veteran's period of service with the Army and Army Reserve have been associated with the claims file. Additionally, the Veteran has been afforded the opportunity to present testimony before a member of the Board, though he chose to waive this right.  Finally, the Veteran was provided with VA examination regarding the issue here on appeal.  The VA examiner conducted appropriate testing and stated opinions sufficient to adjudicate the claim.

The available records and medical evidence have been obtained in order to make adequate determinations as to the claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  See Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. at 183.


II. Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015). Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); cf. Gutierrez  v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent". However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant. 38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. at 711, aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see also Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").  Further, the Federal Circuit Court has held that, while the absence of contemporaneous medical records does not, in and of itself, render lay testimony not credible, the Board may weigh the absence of contemporaneous records when assessing the credibility of lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) ("Nor do we hold that the Board cannot weigh the absence of contemporaneous medical evidence against the lay evidence of record.").  Moreover, although the Board cannot reject a claimant's statements merely because he is an interested party, the claimant's interest may affect the credibility of his testimony when considered in light of the other factors.  See Cartright v. Derwinski, 2 Vet. App. 24, 25; accord Buchanan, 451 F.3d at 1337   (holding that "the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias . . . .").

IV. Acquired Psychiatric Disorder

The Veteran contends that he has an acquired psychiatric disorder, to include PTSD, that is related to his military service.

Service connection for PTSD requires (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), i.e., the diagnosis must conform to the Diagnostic and Statistical Manual of Mental Disorders (5th ed. 2013) (DSM-V) and must be supported by findings on the examination report; (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. §§ 3.304(f), 4.125(a).

If VA determines either that the veteran did not engage in combat with the enemy or that the veteran did engage in combat, but that the alleged stressor is not combat related, the veteran's lay testimony, by itself, is not sufficient to establish the occurrence of the alleged stressor.  Instead, the record must contain credible supporting evidence that corroborates the veteran's testimony or statements.  38 C.F.R. § 3.304(f); Stone v. Nicholson, 480 F.3d 1111 (Fed. Cir. 2007); Cohen v. Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. App. 389, 395 (1996). 

Effective July 13, 2010, a veteran's lay testimony alone may establish the occurrence of a claimed in-service stressor if a stressor is related to that veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that a veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of that veteran's service.  38 C.F.R. § 3.304(f)(3)  (2015).

"[F]ear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  See id.  

The Veteran's claims file contains an October 2004 enlistment medical examination noting no psychiatric abnormalities or defects on clinical evaluation.  The Veteran is thus presumed to have been sound condition upon his entry into active military service.  See 38 U.S.C.A. § 1111 (West 2014).  The Veteran's enlisted record brief indicates that he served in Iraq from November 2005 to November 2006.  In a January 2011 statement in support of claim, the Veteran stated that during his time in Iraq he witnessed several rocket and mortar attacks, occurring on a weekly basis.  The Board notes that the Veteran's DD Form 214 also indicates that he served as an infantryman in a designated imminent danger pay area.  Therefore, such experience is deemed consistent with the location and circumstances of his service.  See 38 U.S.C.A. § 1154(a) (providing that "where a veteran is seeking service connection for any disability due consideration shall be given to the places, types, and circumstances of such service . . . .") .  The Veteran further asserted that he sought mental health care while in Iraq; however, there was little to no paper work done for the meeting, and no record of this in the claims file.  He claims that upon his return from Iraq, he met with a counselor and informed her that he was drinking one case of beer per night in order to be able to sleep, and that she responded by giving him an Alcoholics Anonymous pamphlet. 

In fall 2007, the Veteran transitioned from enlisted service to officer candidacy under the aegis of the United States Army "Green to Gold" Program, wherein exceptional enlisted personnel were identified and recruited for enrollment in the Reserve Officer Training Corps.  Therein, they would complete both ROTC and an undergraduate course of study, matriculate, be commissioned, and return to line units as officers.  The Veteran remained a cadet until March 2010, when he was disenrolled from ROTC based on medical conditions to include, "major depressive disorder, dysthymia, alcohol abuse in remission, R/O post traumatic stress disorder, and R/O intermittent explosive disorder."  

The Veteran has provided a competent and credible account of  his psychiatric symptomatology, and the claims file contains medical evidence demonstrating a continuity of depressive symptoms since his return from Iraq. The Veteran's contention that his psychiatric symptomatology first began during active military service is supported by October 2006 and February 2007 Post Deployment Health Assessment notes contained in his STRs.  The October 2006 record documents the Veteran's reports that he had little interest or pleasure in doing things, felt down, depressed, or hopeless, had nightmares, and was constantly on guard, watchful, or easily startled.  The February 2007 assessment documents his reports of still feeling depressed with little interest or pleasure in doing things, and in addition, increased irritability, problems sleeping or still feeling tired after sleeping, feeling numb or detached from others, activities, or his surroundings, and consuming more alcohol than intended.  Additionally, the assessment noted the evaluator's conclusions that the Veteran's depression symptoms were a major concern and follow-up was needed.  This evidence demonstrates that the Veteran manifested psychiatric symptoms during his active military service.  The remaining questions are thus whether the Veteran has a current mental health disability and whether any current acquired psychiatric disorder arose during or is causally related to such service.    

The Veteran was provided with a VA examination in April 2011.  The examination report indicated that the Veteran did not meet criterion A under the DSM-IV for PTSD, because the Veteran only gave a generalized description of multiple encounters with mortar and rocket attacks, and additionally denied feelings of intense fear, horror, or helplessness regarding these series of attacks during service.  The examiner, however, concluded that the Veteran's psychiatric symptoms met the full diagnostic criteria for anxiety disorder and MDD, based on a thorough review of the Veteran's social history questionnaire, claims folder, service records, electronic medical records, and responses during a diagnostic criteria interview.   She further opined that the Veteran's anxiety disorder was at least as likely as not related to his military service and his MDD was at least as likely as not secondary to his anxiety disorder and was enhanced by dire psychosocial circumstances including homelessness, lack of social support, conflicted family relationships, inadequate finances, ongoing resentment regarding his separation from service, and unemployment.  

The Board notes that the Veteran specifically claimed entitlement to service connection for PTSD; however, a preponderance of the evidence does not demonstrate that the Veteran meets the full diagnostic criteria necessary for a diagnosis of PTSD.  Although the record contains VA treatment records that list a diagnosis of PTSD, the Board finds the conclusion of the April 2011 VA examiner to be more persuasive, as the VA examination report contains the most in-depth discussion of the Veteran's experiences and subjective response to his reported stressors in the context of the specific criteria laid out by the DSM-IV.  See, e.g., Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)) and Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (holding that the credibility and weight to be attached to medical opinions are within the province of the Board).  Nevertheless, the weight of the evidence demonstrates that the Veteran's psychiatric symptoms stem from his diagnosed MDD and anxiety disorder, which have been causally linked to his active military service.  Although the VA examiner did not include a rationale for her conclusions that the anxiety disorder was caused by service and the MDD was secondary to his anxiety disorder, thus limiting the probative value of such conclusions, as the examination report reflects a thorough review of the evidence and knowledge of the relevant facts in this case, and there is no competent contradictory medical opinion evidence, the Board finds that the VA examiner's opinion provides a sufficient basis for a grant of service connection.

In conclusion, the evidence of record demonstrates that the Veteran has current diagnoses of MDD and anxiety disorder, the Veteran's service treatment records document the presence of mental health symptoms during active military service, and the only competent medical evidence of record conclusively links the Veteran's current mental health diagnoses to his military service.  Accordingly, the Board finds that service connection for the acquired psychiatric disorders of anxiety disorder and MDD is warranted.  See 38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. § 3.102, 3.310 (2015).  




ORDER

Service connection for anxiety disorder and MDD is granted. 


______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


